Case 1:18-cv-01519-MN Document 189 Filed 09/21/20 Page 1 of 2 PageID #: 6605




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 FINJAN, INC.,                                    )
                                                  )
                         Plaintiff,               )
                                                  )
                 v.                               ) C.A. No. 18-1519-MN
                                                  )
 RAPID7, INC., et al.,                            )
                                                  )
                         Defendants.              )


                                 SPECIAL MASTER ORDER #4

       Rapid7’s Motion to Strike Portions of the Expert Report of Dr. Mitzenmacher (D.I. 183),

is GRANTED-IN-PART and DENIED-IN-PART.

       (1)      Rapid7’s motion to strike the portions of paragraphs 552-554 of Dr.

Mitzenmacher’s report relating to the “Universal Translator” is GRANTED. To the extent

paragraphs 552-554 contain opinions unrelated to the “Universal Translator,” those opinions are

not stricken.

       (2)      Rapid7’s motion to strike paragraphs 324-328, 352-356, 378-382, 410-414, and 424

of Dr. Mitzenmacher’s report, which contain doctrine of equivalents opinions as to element 1(b)

of the ‘154 patent, is DENIED. To the extent these paragraphs incorporate by reference doctrine

of equivalents opinions for element 1(d) stricken below, the opinions incorporated by reference

are not stricken as to element 1(b) of the ‘154 patent.

       (3)      Rapid7’s motion to strike paragraphs 434-438, 449-453, 464-468, 477, 483, 546-

550, 564-568, 581-585, 645-649, 658-662, 670-674, 749-753, and 766-770 of Dr. Mitzenmacher’s

report, which contain doctrine of equivalents opinions as to element 1(d) of the ‘154 patent,

elements 41(c) and 41(e) of the ‘289 patent, and element 1(b) of the ‘408 patent, is GRANTED.
Case 1:18-cv-01519-MN Document 189 Filed 09/21/20 Page 2 of 2 PageID #: 6606




       As discussed at the end of the September 17, 2020 videoconference hearing on this motion,

the Special Master is issuing this order on an expedited basis because Dr. Mitzenmacher’s

deposition is scheduled for Monday, September 21, 2020. The Special Master will issue a

memorandum opinion explaining his reasoning in due course.



       IT IS SO ORDERED.



Dated: September 19, 2020
                                                   Special Master Chad S.C. Stover




                                               2
